Per Curiam.
Defendant, convicted by a district court jury of aggravated robbery, Minn. St. 609.245, and sentenced to a prison term of 0 to 10 years, contends on this appeal from judgment of conviction that the evidence was insufficient as a matter of law to support the verdict. We affirm.
The sole disputed issue at trial was whether defendant, who admittedly was present during the commission of the robbery, participated in it. Defendant’s brother, who pleaded guilty to the same offense, testified that he and defendant went to the store to buy cigarettes and that once in the store he decided, without forewarning to defendant, to commit the crime. He testified that defendant did not participate in the robbery in any way and refused to accept any part of the proceeds. Testifying for the state, the store owner maintained that defendant, as well as his brother, had a gun. A police lieutenant testified that defendant, although denying that he had a gun, confessed that he and his brother decided to commit the robbery before they entered the store. Assuming, as we must, that the jury believed the state’s evidence on this disputed *539issue, State v. Darrow, 287 Minn. 230, 177 N. W. 2d 778 (1970), we hold that the evideiice was sufficient to support the verdict.
Affirmed.
Mr. Chief Justice Sheran, not having been a member of this court at at the time of the submission, took no part in the consideration or decision of this case.
Mr. Justice Scott took no part in the consideration or decision of this case.